ORDER

PER CURIAM. .
Appellant Robert Hunt (“Hunt”) appeals from the judgment of the motion court denying his Rule 2915 motion for post-conviction ' relief without an evidentiary hearing. Hunt sought to set aside his convictions for one count of forcible rape and one count of armed criminal action, for which he was sentenced- to a total of 28 years’ imprisonment. On appeal, Hunt contends the trial court clearly erred in denying his motion for post-conviction relief because he alleged facts showing that trial counsel was ineffective for (1) advising Hunt that he should not take the witness stand in his own defense; (2) failing to timely object and move for a mistrial after 'the State elicited testimony that constituted inadmissible hearsay; and (3) failing to challenge the admission of his recorded interview as a violation of the best evidence rule.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the. trial court is affirmed in accordance with Rule 84.16(b).